Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “wherein when the driver turns OFF the power switch the over-voltage detector compares the multifunctional signal with a second reference signal to provide over-voltage protection”. It is suggested to insert the comma “,”. For clarity, it is suggested to change with “wherein when the driver turns OFF the power switch, the over-voltage detector compares the multifunctional signal with a second reference signal to provide over-voltage protection” in page 8.
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capilla et al. Pub. No.: US 20140085947 A1 (hereinafter Capilla).
Regarding claim 1, Capilla discloses a power-factor correction circuit (fig.2), comprising: 
an inductor (L1, 220); 
a power switch (Q1, 230) with a drain, a source and a gate, wherein the drain is connected to the inductor (L1); 
a current-sense resistor (232) connected between the source and a ground line (para. [0033] indicates ground); 
a PFC controller (260, para. [0031]) having a multifunctional node (multi-functional input terminal 263, para. [0039]) and a drive node (265) connected to the gate (para. [0035] indicates gate); and 
a signal-integration circuit (240, 242, 244, para. [0034]) electrically coupled between the drain and the source, for providing a multifunctional signal (CS/ZCD, para. [0035]) at the multifunctional node (263); 
wherein the PFC controller (figs. 2, 3: 260) comprises: 
a first comparator (fig.3: 352) comparing the multifunctional signal with a first reference signal (VOCP, 354, para. [0048]) when the PFC controller turns ON the power switch, to provide over-current protection if the multifunctional signal exceeds the first reference signal (para. [0053]); and 
a zero-current detector (figs. 2, 6: ZCD, 356, para. [0048]) connected to receive the multifunctional signal (CS/ZCD) when the PFC controller (260) turns OFF the power switch (230 off state, para. [0040], [0051]), and to decide, in response to the multifunctional signal (CS/ZCD), a zero-current moment when an inductor current (iL1, para. [0044]) flowing through the inductor (L1) is about zero (paras. [0054], [0062]- [0064]).
Regarding claim 2, Capilla discloses the power-factor correction circuit as claimed in claim 1, wherein the PFC controller (fig.3: 260) further comprises a second comparator (362) comparing the multifunctional signal (CS/ZCD) with a second reference signal (VOVP2, 364) when the PFC controller turns OFF the power switch (fig. 2: Q1, para. [0063]), to provide over-voltage protection (OVP2, paras. [0042], [0048], [0055]).
Regarding claim 3, Capilla discloses the power-factor correction circuit as claimed in claim 1, wherein the PFC controller (260) detects a signal valley (para. [0064] indicates valley) of the multifunctional signal (CS/ZCD) to turn ON the power switch (Q1, 230, paras. [0038], [0039], [0062]).
Regarding claim 4, Capilla discloses the power-factor correction circuit as claimed in claim 1, wherein the signal-integration circuit (fig.2: 240) includes two resistors connected in series (RCS1, 242, RCS2, 244) between the drain and the source, and a joint between the two resistors is connected to the multifunctional node (CS/ZCD 263).
Regarding claim 5, Capilla discloses the power-factor correction circuit as claimed in claim 1, wherein the signal-integration circuit (fig.4: 400) includes two capacitors connected in series (CCS1, 406, CCS2, 408) between the drain and the source, and a joint between the two capacitors is connected to the multifunctional node (CS/ZCD, para. [0057]).
Regarding claim 6, Capilla discloses the power-factor correction circuit as claimed in claim 1, wherein the zero-current detector (356) samples the multifunctional signal to provide a sample when the PFC controller turns OFF the power switch (figs.2, 3: Q1, para. [0040], [0051], [0052]), and comparing the sample with the multifunctional signal (CS/ZCD) to determine the zero-current moment (fig.6, ZCD, paras. [0062], [0063]).
Regarding claim 7, Capilla discloses a PFC controller (figs. 2,3: 260, para. [0031]), comprising: 
a driver (DRV, 5, 265, para. [0039]) for driving a power switch (Q1) with a drain and a source; 
a multifunctional node (multi-functional input terminal 263, para. [0039]) coupled to the drain and the source via a signal-integration circuit (240, 242, 244, para. [0034]), wherein a multifunctional signal (CS/ZCD, para. [0035]) is at the multifunctional node; 
a zero-current detector (figs. 2, 6: ZCD, 356, para. [0048]) connected to the multifunctional node for receiving the multifunctional signal (CS/ZCD) when the PFC controller turns OFF the power switch (230 off state, para. [0040], [0051]), and detecting, in response to the multifunctional signal (CS/ZCD), 
a zero-current moment when an inductor current (iL1, para. [0044]) flowing through an inductor (L1) is about zero (paras. [0054], [0062]- [0064]); and 
an over-current detector (fig.3: 352) coupled to the multifunctional node, for comparing the multifunctional signal (CS/ZCD, para. [0035]) with a first reference signal (VOCP, 354, para. [0048]) when the driver turns ON the power switch, to turn OFF the power switch (230 off state, para. [0040], [0051]) and provide over-current protection (para. [0053]).
Regarding claim 8, Capilla discloses the PFC controller as claimed in claim 7, comprising an over-voltage detector (362), wherein when the driver turns OFF the power switch (fig. 2: Q1, para. [0063]) the over-voltage detector compares the multifunctional signal (CS/ZCD) with a second reference signal (VOVP2, 364) to provide over-voltage protection (OVP2, paras. [0042], [0048], [0055]), constantly turning OFF the power switch (fig. 2: Q1, para. [0063]).
Regarding claim 9, Capilla discloses the PFC controller as claimed in claim 7, wherein the zero-current detector (356) samples the multifunctional signal to provide a sample when the PFC controller turns OFF the power switch (figs.2, 3: Q1, para. [0040], [0051], [0052]), and compares the sample with the multifunctional signal (CS/ZCD) to determine the zero-current moment (fig.6, ZCD, paras. [0062], [0063]).
Regarding claim 11, Capilla discloses a control method for PFC, comprising: 
controlling a power switch (fig.1: Q1, 230) with a drain and a source, wherein the drain is connected to an inductor (L1, 220), and the source is connected to a current-sense resistor (232); 
providing a multifunctional node (multi-functional input terminal 263, para. [0039]) coupled to the drain and the source via a signal-integration circuit (240, 242, 244, para. [0034]), wherein a multifunctional signal (CS/ZCD, para. [0035]) is at the multifunctional node (263); 
turning OFF the power switch (230 off state, para. [0040], [0051]) and detecting a zero-current moment (figs. 2, 6: ZCD, 356, para. [0048]) when an inductor current (iL1, para. [0044]) flowing through an inductor (L1) is about zero in response to the multifunctional signal (paras. [0054], [0062]- [0064]); and 
turning ON the power switch and comparing (fig.3: 352) the multifunctional signal with a first reference signal (VOCP, 354, para. [0048]) to provide over-current protection and constantly turn OFF the power switch (para. [0053]).
Regarding claim 12, Capilla discloses the control method as claimed in claim 11, comprising: 
turning OFF the power switch (fig. 2: Q1, para. [0063]) and comparing the comparing the multifunctional signal with a second reference signal (VOVP2, 364), to provide over-voltage protection (OVP2, paras. [0042], [0048], [0055]) and constantly turning OFF the power switch (fig. 2: Q1, para. [0063]).
Regarding claim 13, Capilla discloses the control method as claimed in claim 11, comprising: sampling the multifunctional signal to provide a sample when turning OFF the power switch (figs.2, 3: Q1, para. [0040], [0051], [0052]); and 
comparing the sample with the multifunctional signal (CS/ZCD) to determine the zero-current moment (fig.6, ZCD, paras. [0062], [0063]).
Regarding claim 14, Capilla discloses the control method as claimed in claim 11, comprising: detecting a signal valley (para. [0064] indicates valley) of the multifunctional signal (CS/ZCD) in response to the multifunctional signal and a zero-current signal (ZCD) indicating the occurrence of the zero-current moment (fig.6, ZCD, paras. [0062], [0063]).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Capilla et al. Pub. No.: US 20140085947 A1 (hereinafter Capilla) in view of Turchi et al. Patent No.: US 10312799 B1 (hereinafter Turchi).
Regarding claim 10, Capilla discloses the PFC controller as claimed in claim 7, wherein the zero-current detector (fig.3: 356, para. [0054]) sends a zero-current signal (ZCD) indicating the occurrence of the zero-current moment (paras. [0044], [0054], [0062]- [0064]), and the PFC controller (260, para. [0031]) further comprises: 
a valley detector, for detecting a signal valley (para. [0064] indicates valley) of the multifunctional signal (CS/ZCD) in response to the multifunctional signal and the zero-current signal (ZCD).
Capilla fails to disclose a valley detector.
Turchi discloses the PFC controller (figs.1, 6: 600) further comprises: a valley detector (fig.6: valley detection circuit 654 of a ramp control circuit 650), for detecting a signal valley (fig.6: valley) of the multifunctional signal (CS/ZCD) in response to the multifunctional signal and the zero-current signal (ZCD, Col.9, lines 4-30).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Capilla to include the valley detector as taught by Turchi for the purpose of providing high efficiency across widely varying load condition (Col.9, lines 40-44 of Turchi).

Conclusion
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Hiasa Pub. No.: US 2020/0389087 discloses a power factor improvement circuit of switched-mode power supply
CONTACT INFORMATION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (10/13/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837